Exhibit 10.14


PREMIER, INC.
ANNUAL INCENTIVE COMPENSATION PLAN
 
AMENDED AND RESTATED EFFECTIVE AUGUST 11, 2016
 
ARTICLE 1.  PLAN AMENDMENT AND RESTATEMENT; PURPOSE
 
1.1                               Amendment and Restatement.  Premier, Inc., a
Delaware corporation (the “Company”), hereby amends and restates its annual
incentive compensation plan, which is known as the Premier, Inc. Annual
Incentive Compensation Plan (the “Plan”), originally established effective
July 1, 1996 for selected employees.
 
1.2                               Purpose.  The purpose of the Plan is to
maximize the success of the Company and the Premier Group by providing
significant financial incentive opportunities to employees, to assist in
attracting and retaining employees of superior abilities, and to further align
the interests and objectives of Participants with those of the Company and the
Premier Group.
 
ARTICLE 2.  DEFINITIONS
 
2.1                               Definitions.  Whenever used herein the
following terms shall have their respective meanings as set forth below:
 
(a)                                 “Administrator” means the employee(s) of the
Company designated from time to time by the Committee to perform those duties
specified in the Plan.
 
(b)                                 “Award” shall have the meaning set forth in
Section 7.2.
 
(c)                                  “Change in Control” shall have the meaning
set forth in Section 13.3 (or subsequent applicable sections, if and as later
amended) of the Premier, Inc. 2013 Equity Incentive Plan, as it may be
established, modified, changed or replaced from time to time.
 
(d)     “Code” shall have the meaning set forth in Section 8.2.


(e)    “Code Section 409A” shall have the meaning set forth in Section 11.12.


(f)                                 “Committee” means the Compensation Committee
of the Board of Directors of the Company.
 
(g)                                  “Company” means Premier, Inc.
  
(h)                                   “Disability” means a determination of
disability with respect to a Participant under the long-term disability plan
maintained by the Participant’s Premier Group employer.  If, at any time during
the period that this Plan is in operation, the applicable entity of the Premier
Group does not maintain a long-term disability plan, “Disability” shall mean a
physical or mental condition that, in the judgment of the Administrator,
permanently prevents a Participant from performing the essential functions of
the Participant’s job duties with the Premier Group or such other position or
job that is made available to the Participant within the Premier Group and for
which the Participant is qualified by reason of education, training and
experience, with or without reasonable accommodation.  In making such
determination, the Administrator may, but is not required to, rely on advice of
a physician competent in the area to which such Disability relates.  In
addition, the Participant upon request by the Administrator must submit such
medical evidence, records and examination data to the Administrator regarding
any Disability as is reasonably necessary for the Administrator to evaluate the
same, to be treated as confidential as required by law.  The Administrator shall
make all determinations and resolve any disputes regarding Disability in its
sole discretion, and any decision of the Administrator concerning the same will
be binding on all parties.
 


1



--------------------------------------------------------------------------------




(i)                                  “Earnings” means a Participant’s annual
rate of base salary pay from the Participant’s Premier Group employer measured
as of the last day of each Plan Year (June 30) or, if sooner, the Participant’s
last day of eligibility under the Plan during the Plan Year, in each case
excluding all other pay elements (such as bonus payments, commissions, incentive
compensation, deferred compensation payments, stock options, profit sharing,
dividends, benefits, severance pay, vacation payout, expense reimbursements,
miscellaneous allowances or any other compensation). For a Participant who does
not participate in the Plan for the full Plan Year (pursuant to Article 4),
Earnings means the Participant’s annual rate of base salary pay described in the
preceding sentence calculated on a pro rata basis for the number of days during
which the Participant actually participated in the Plan during the Plan Year.



 
(j)                                 “Exchange Act” means the Securities Exchange
Act of 1934 and all regulations issued thereunder and any successors thereto.
 
(k)                                     “Goals and Performance Standards” shall
have the meaning set forth in Section 5.1.
 
(l)                                    “Participant” means any individual
designated to participate in the Plan pursuant to Article 4.
 
(m)                                 “Performance Standard Achievement” shall
have the meaning set forth in Section 7.1.
 
(n)                                     “Plan Year” means the twelve-month
period beginning July 1 through June 30.
 
(o)                             “Premier Group” means the Company and/or those
affiliates, subsidiaries or managed entities which the Company permits to
participate in the Plan.
 
(p)                                 “Retirement” means the Participant’s
voluntary resignation from the Premier Group on or after attaining age 59 ½ or
age 55 with 5 or more years of service.
 
(q)                                 “Stretch” means the level of achievement in
which the highest payout for Goals and Performance Standards will be made.
 
(r)                                 “Target” means 100% achievement of the Goals
and Performance Standards.
 
(s)                                 “Target Award Opportunity” shall have the
meaning set forth in Section 6.1.
 
(t)                                    “Termination of Employment” means the
separation or end of the Participant’s employment with any and all members of
the Premier Group for any reason.
 
(u)                                   “Threshold” means the minimum level of
achievement that must be attained for Goals and Performance Standards before a
Plan Award is potentially earned.
 
ARTICLE 3.  ADMINISTRATION
 
3.1                               Committee.  The Committee shall have general
responsibility for the administration of the Plan according to the terms and
provisions of the Plan and shall have all the powers necessary to accomplish
these purposes, including, but not by way of limitation, the right, power and
authority:
 
(a)                                 To make rules and regulations for the
administration of the Plan;
 
(b)                                 To construe all terms, provisions,
conditions and limitations of the Plan;
 
(c)                                  To correct any defects, supply any
omissions or reconcile any inconsistencies that may appear in the Plan in the
manner and to the extent deemed expedient;


2



--------------------------------------------------------------------------------




 
(d)                                 To determine all controversies relating to
the administration of the Plan, including, but not limited to, differences of
opinion that may arise among the Premier Group or the Administrator and the
Participants;
 
(e)                                  To resolve any questions necessary to
promote the uniform administration of the Plan; and
 
(f)                                   To amend the Plan or terminate the Plan
pursuant to Article 10.
 
3.2                               Administrator.  The Administrator shall have
responsibility for the day to day operation of the Plan.  The Administrator
shall make initial determinations regarding administration of the Plan,
including, but not limited to, differences of opinion that may arise among the
Premier Group and matters relating to Participant eligibility and incentive
payments under the Plan.  The foregoing notwithstanding, the Administrator also
shall have responsibility for those decisions or actions specifically set forth
in the provisions of this Plan.
 
3.3                               Discretion.  The Committee or the
Administrator, in exercising any power or authority granted under this Plan, or
in making any determination under this Plan, shall perform or refrain from
performing those acts in its sole and absolute discretion and judgment.  Any
decision made by the Committee, or any refraining to act or any act taken by the
Committee, shall be final and binding on all parties.
 
3.4                               Liability and Indemnification.  The Committee
or the Administrator shall not be liable for any act done or any determination
made in good faith.  The Company and the Premier Group shall, to the fullest
extent permitted by law, indemnify and hold the Committee, its members and the
Administrator harmless from any and all claims, causes of action, damages and
expenses (including reasonable attorneys’ fees and expenses) incurred by the
Committee, its members and the Administrator in connection with or otherwise
related to service in such capacity.
 
ARTICLE 4.  PLAN PARTICIPATION
 
4.1                               Participation.  All employees of the Premier
Group shall participate in the Plan, except that an individual who becomes an
employee of the Premier Group on or after April 1 shall not begin participating
in the Plan until the next Plan Year.  An individual who becomes an employee of
the Premier Group after the start of the Plan Year and before April 1 shall
enter the Plan immediately and a Target Award Opportunity shall be established
and communicated to such employee as soon as administratively practicable.
Notwithstanding the foregoing, anyone employed by a member of the Premier
Group who receives an annual cash incentive award opportunity under the Premier,
Inc. Equity Incentive Plan (or its successor) for a fiscal year shall not be
eligible to earn an annual incentive under the Plan for such fiscal year.
 
4.2                               Term of Participation.  A Participant’s
participation in the Plan shall continue until the earlier to occur of: (a) the
Participant’s Termination of Employment, or (b) termination of the Plan as
provided in Article 10.
 
ARTICLE 5.  GOALS AND PERFORMANCE STANDARDS
 
5.1                               Goals and Performance Standards.  The Chief
Executive Officer of the Company or other appropriate senior executives of the
Premier Group shall recommend to the Committee: (a) Plan Year goals, and
(b) performance standards that will be used to determine the degree to which the
goals have been achieved (“Goals and Performance Standards”).  Threshold, Target
and Stretch Performance Standards shall be established for each Goal.  The Goals
and Performance Standards shall be measurable as of the conclusion of the Plan
Year.
 
5.2                               Committee Approval.  The Committee will
review, and will approve or modify as it deems appropriate, the recommendations
for Goals and Performance Standards as provided by Section 5.1.
 


3



--------------------------------------------------------------------------------




ARTICLE 6.  AWARD OPPORTUNITY
 
6.1                               Target Award Opportunity.  Annually, for each
Plan Year, the Chief Executive Officer of the Company or other appropriate
senior executives of the Premier Group shall establish a Target award
opportunity for each Participant (the “Target Award Opportunity”).  The Target
Award Opportunity shall be expressed as a percent of a Participant’s Earnings
for the Plan Year.  Each Target Award Opportunity may consist of several
components, including without limitation:
 
•                  Company Goals
•                  Departmental/Unit Goals
•                  Individual Goals
•                  Goals at the Discretion of the Chief Executive Officer or
other appropriate senior executives
 
The sum of all components will equal the total Target Award Opportunity.  Each
component of the total Target Award Opportunity shall be weighted such that the
total weighting will equal 100%. The Committee shall establish the Target Award
Opportunity for any senior executives who are Participants in the Plan.
 
6.2                               Participant Notification.  The Administrator
shall notify each Participant of the Participant’s Target Award Opportunity for
the Plan Year as soon as practicable following the establishment of such Target
Award Opportunity.
 
ARTICLE 7.  AWARD DETERMINATION
 
7.1                               Performance Review.  Within 90 days of the
conclusion of a Plan Year, the Committee shall review and approve the
performance of the Premier Group in achieving the Goals and Performance
Standards for the Plan.  The Administrator shall make a determination of the
Award percentage for each Participant based on total, aggregate Goals and
Performance Standard achievement approved by the Committee (“Performance
Standard Achievement”) utilizing the following:
 
Performance Standard Achievement
 
Award Percentage
 
Below Threshold
 
0
%
Threshold
 
50
%
Target
 
100
%
Stretch
 
150
%

 
In determining Performance Standard Achievement, the Committee may, in its sole
and absolute discretion, eliminate from earnings of the Premier Group those
extraordinary gains or losses of an abnormal or non-recurring nature, which in
their judgment, should be excluded.  This may, therefore, exclude items such as
sale of capital assets, approved acquisition-related adjustments, changes in
accounting methods, tax adjustments, adjustments to earning for unrealized
foreign exchange gains or losses, and approved restructuring expense or similar
items.  It is intended that any Goal established under the Plan that is based on
income of the Premier Group will be determined using an income calculation that
takes into consideration an expense accrual for the Plan Awards.
 
Actual Plan Awards will equal, exceed or fall below Target levels based on the
extent of Performance Standard Achievement.
 
If Performance Standard Achievement is determined to be between Threshold and
Target or between Target and Stretch, the Administrator shall determine the
appropriate Award percentage by interpolation within the ranges shown in this
Section 7.1 above.
 
7.2                               Award Calculation.  The Administrator shall
calculate a Participant’s award under the Plan (the “Award”) applying the
following formula: the Award percentage, as described in Section 7.1 above,
multiplied by


4



--------------------------------------------------------------------------------




the Target Award Opportunity, multiplied by the Participant’s Earnings for Plan
Year.  For example, if the Award percentage is 110% and a Participant has a
Target Award Opportunity of 75% and Plan Year Earnings of $300,000, the
Participant’s Award would be $247,500.
 
ARTICLE 8.  AWARD PAYMENT
 
8.1     Payment and Timing.  Awards shall be paid in cash by the Company on or
about the September 15th immediately following the end of the Company's fiscal
year in which they were earned, but in no event later than the next following
March 15th (or such later date as is permitted under Internal Revenue Service
regulations or guidance with respect to qualifying the awards under the
short-term deferral exception under Treasury Regulation Section 1.409A-1(b)(4)).
 No Awards shall be increased with interest due to a delayed payment.  A
Participant who is employed on the last day of the Plan Year or who qualifies
for a pro rata payment under Section 9.1 of the Plan need not be employed by the
Premier Group on the date that payment of the Award is actually made.
 
8.2                               Deferral of Payment.  Notwithstanding any
other provision of the Plan, a Participant’s Award shall not be paid in cash to
the extent that the Participant has entered into a deferral agreement, an
employment agreement or such other agreement with the Company or another member
of the Premier Group which agreement specifically provides for the deferral of
an Award otherwise payable under the Plan and which agreement is drafted and
operated to meet the requirements of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”).
 
 
8.3                               Recoupment Policy.  A Participant’s
eligibility to participate in, receive Awards under, and rights to payment
pursuant to this Plan is conditioned upon the Participant’s being subject to any
compensation recovery policy that may be adopted from time to time by the
Company or any subsidiary of the Company (a “Recoupment Policy”) and all amounts
payable pursuant to this Plan shall be subject to the Recoupment Policy.
  
ARTICLE 9.  TERMINATION EVENTS
 
9.1                               Termination Due to Death, Disability,
Retirement or a Change of Control.  In the event a Participant’s employment with
the Premier Group terminates or ends at any point in time before or after the
end of the Plan Year as a result of a Participant’s: (a) death, Disability or
Retirement, or (b) resignation occurring within two years following a Change of
Control, the Participant (or the Participant’s estate in the event of the
Participant’s death) shall be entitled to a payment under Article 7 on a pro
rata basis as determined by the Administrator.
 
9.2                               Other Termination Events.  In the event a
Participant’s employment terminates or ends at any point in time before the end
of the Plan Year for any reason other than the Participant’s: (a) death,
Disability or Retirement, or (b) resignation occurring within two years
following a Change of Control, the Participant’s participation in the Plan shall
immediately terminate, and the Participant shall forfeit all rights under the
Plan, including the right to receive any Award or any payment of all or a
portion of any Award.
 
ARTICLE 10.  AMENDMENT, MODIFICATION AND TERMINATION OF PLAN
 
10.1                        Right to Amend, Suspend or Terminate Plan.  The
Committee reserves the right at any time to amend, modify, suspend or terminate
the Plan for any reason and without the consent of the Administrator, the
Participants or any other person.
 
10.2                        Notice.  Notice of any amendment, modification,
suspension or termination of the Plan shall be given by the Committee to the
Administrator and to all Participants.
 


5



--------------------------------------------------------------------------------




ARTICLE 11.  GENERAL PROVISIONS REGARDING PLAN ADMINISTRATION
 
11.1                        Limitation of Rights.  The granting of any rights to
a Participant under the provisions of the Plan represent only a discretionary,
contingent right to receive compensation.  Accordingly, nothing in this Plan
shall be construed:
 
(a)                                 To limit in any way the right of the Premier
Group to terminate a Participant’s employment at any time for any reason;
 
(b)                                 To evidence any agreement or understanding,
express or implied, that the Premier Group will employ a Participant in any
particular capacity for any particular term or for any particular remuneration;
or
 
(c)                                  To grant any right to, or interest in,
either express or implied, any equity position or ownership in the Premier
Group.
 
Moreover, no Participants shall have any right or interest, whether vested or
otherwise, in the Plan or in any Award unless and until all of the terms,
conditions, and provisions of the Plan and the guidelines have been complied
with and an Award has been paid.
 
11.2                        Alienation.  No benefit provided by this Plan shall
be transferable by the Participant except on the Participant’s death, as
provided in this Plan.  No right or benefit under this Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge.  Any
attempt to anticipate, alienate, sell, assign, pledge, encumber or charge any
right or benefit under this Plan shall be void.  No right or benefit under this
Plan shall, in any manner, be liable for or subject to any debts, contracts,
liabilities or torts of the person entitled to the right or benefit.  If any
Participant becomes bankrupt or attempts to anticipate, alienate, assign,
pledge, sell, encumber or charge any right or benefit under this Plan, then the
right or benefit shall, in the discretion of the Administrator, cease.  In that
event, the Company may hold or apply the right or benefit, or any part of the
right or benefit, for the benefit of the Participant, his or her spouse,
children, or dependents, the beneficiary or any of them, in the manner or in the
proportion that the Administrator shall deem proper, in its sole discretion, but
it shall not be required to do so.
 
11.3                        Tax Withholding.  If the Premier Group shall be
required to withhold any amount by reason of any federal, state or local tax
laws, rules, regulations or court decisions in respect of the payment of an
earned Award, the Premier Group shall be entitled to deduct or withhold such
amounts from any Award payments to a Participant or beneficiary thereof.
 
11.4                        Unfunded Plan.  The Plan shall be unfunded.  Premier
Group shall not be required to segregate or earmark any cash, or other assets
and property in connection with the Plan.  The Premier Group, the Committee and
the Administrator shall not have any fiduciary responsibility to any employee or
Participant in connection with this Plan.  In addition, the Premier Group shall
not be deemed to be a trustee of any amounts to be paid to a Participant.  Any
liability of the Premier Group to pay any Participant with respect to a
potential Plan Award shall be based solely upon any obligations created pursuant
to the provisions of the Plan; and no such obligation shall be deemed to be
secured by any pledge or encumbrance on any property of the Premier Group. 
However, the Premier Group shall have the discretion at any time to segregate
such assets that may be represented by an Award.  Such assets will at all times
remain the property of the Premier Group.  Moreover, any Participants and their
beneficiaries shall at all times be merely unsecured creditors of the Company.
 
11.5                        Plan Document Governs.  In the event of a conflict
between any other written or oral statements and this Plan document, the
provisions of this Plan document shall govern.
 
11.6                        Governing Law.  The construction and operation of
this Plan are governed by the laws, rules, and judicial decisions of the State
of Delaware, except as superseded by federal law.
 


6



--------------------------------------------------------------------------------




11.7                        Headings.  All headings in the Plan are for
reference only and not to be utilized in construing the Plan.
 
11.8                        Gender.  Unless clearly appropriate, all nouns of
whatever gender refer indifferently to persons of any gender.
 
11.9                        Singular and Plural.  Unless clearly inappropriate,
singular terms refer also the plural and vice versa.
 
11.10                 Severability.  Every provision of this Plan is severable
from every other provision of this Plan.  Thus, if any part of the provisions
contained in this Plan document is determined by a court of competent
jurisdiction or by any arbitration panel to which a dispute is submitted to be
invalid, illegal or incapable of being enforced, then such covenant or provision
(with such modification as shall be required in order to render such covenant or
provision not invalid, illegal or incapable of being enforced) shall remain in
full force and effect, and all other covenants and provisions contained in this
Plan document shall, nevertheless, remain in full force and effect to the
fullest extent permitted by law, unless the continuance of the Plan in such
circumstances is not consistent with its purposes.
 
11.11                 Waiver of Breach.  Waiver by the Committee, the
Administrator or the Premier Group of any provision of this Plan shall not
operate or be construed as a waiver of any other provision of this Plan or any
other future breach of the provisions so waived.




11.12  Code Section 409A.
 
(a)                                 The Plan is intended to be exempt from the
requirements of Section 409A of the Code and the rules, regulations and other
guidance promulgated thereunder (“Code Section 409A”) and shall be construed and
interpreted in such a manner consistent with said intent.
 
(b)                                 Notwithstanding the foregoing, in the event
any portion of the Plan is determined to involve the deferral of compensation or
the payment of “nonqualified deferred compensation” (as such term is described
in Code Section 409A), such portion of the Plan shall be interpreted to comply
with Code Section 409A, and each provision that conflicts with such requirements
shall be neither valid nor enforceable.  The Committee may amend any such
portion of the Plan determined to be subject to the requirements of Code
Section 409A to the extent required to comply with Code Section 409A, as the
Committee may determine to be necessary or appropriate.
 
(c)    Notwithstanding anything to the contrary in this Section 11.12, in no
event whatsoever shall any member of the Premier Group be liable for any
additional tax, interest or penalties that may be imposed on a Participant as a
result of Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code.


(d)    The following provisions shall apply upon a “separation from service” (as
defined by Code Section 409A) on or after the date that any stock of the Company
(or its parent) becomes publicly traded on an established securities market or
otherwise.  If the Participant is deemed on the date of such a separation from
service to be a “specified employee” (within the meaning of that term under Code
Section 409A(a)(2)(B) and determined using any identification methodology and
procedure selected by the Company (or its parent) from time to time, or if none,
the default methodology and procedure specified under Code Section 409A), then
any amounts that are considered “nonqualified deferred compensation” (within the
meaning of that term under Code Section 409A) payable as a result of the
Participant’s separation from service shall not be paid prior to the date which
is the earlier of (i) the expiration of the six (6) month period measured from
the date of such separation from service of the Participant, and (ii) the date
of the Participant’s death (the “Delay Period”).  Upon the expiration of the
Delay Period, all payments delayed pursuant to this Section (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid to the Participant in a lump sum, and any remaining
payments due under the Plan shall be paid or provided in accordance with the
normal payment dates


7



--------------------------------------------------------------------------------




specified for them herein.  In determining whether a Participant is subject to
the delay hereinabove described, the transitional rules of Treasury Regulation §
1.409A-1(i)(6) shall be applied.”
 
ARTICLE 12.  EFFECTIVE DATE
 
12.1                        Effective Date.  The Plan as amended and restated
shall become effective as of August 11, 2016.
 






8

